Citation Nr: 1509198	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to March 1979.  He also served in the Naval Reserves in August 1972 and National Guard from March 1979 to September 1987. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an October 2005 rating decision, the RO denied service connection for a cervical spine disability.  In a March 2007 rating decision, the RO denied service connection for a right knee disability. 

In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In March 2011, August 2012, and October 2013, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), entitlement to service connection for a heart disorder as secondary to PTSD, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disorder have been raised by the record in April 2011 and July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its October 2013 remand, the Board directed the Appeals Management Center (AMC) to ask the Veteran whether he had ever applied for Social Security disability benefits and, if applicable, to obtain any records from the Social Security Administration regarding any claim for disability benefits as to him.  The AMC obtained the Veteran's son's records from the Social Security Administration and told the claimant in a November 2013 letter that it had obtained the appellant's records.  The Veteran was misinformed and never asked about whether he had applied for Social Security disability benefits.  

Moreover, the AMC did not inform the Veteran that he may identify any VA medical professional who has related his right knee or cervical spine disability to injuries in active service.  The Board directed the AMC that if the appellant identifies a specific VA medical professional who has related his right knee or cervical spine disability to injuries in active service, the AMC should make reasonable efforts to contact that medical professional if he or she is still employed by the VA and determine whether he or she has in fact related the appellant's right knee or cervical spine disability to injuries in active service.  

In light of the above, the AMC did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on its latest review, the Board notes that the Veteran is claiming that he injured his neck and right knee in a motor vehicle accident around Christmas 1971, 1972, 1973, or 1974, and that he injured his right knee in 1976.  See, e.g., February 2008 VA Form 9 and a September 2012 statement.  As determined in its October 2013 remand, the Veteran is competent to report these injuries and the Board finds him credible.  An addendum to the VA examination is necessary to address these injuries.

By the same token, March 2002 private X-rays of the cervical spine show cervical muscle spam reversal of the normal cervical lordotic curvature and April 2004 private X-rays of the cervical spine reveal reversal of the normal cervical lordotic curvature that could be compatible with cervical muscle spasm.  In an April 2004 statement, Dr. Schinco diagnosed musculoligamentous-type strain.  The addendum should address these findings in light of the fact that the November 2013 VA examiner only noted current findings of degenerative changes and disc herniation.

While the November 2013 VA examiner addressed the in-service finding of prepatellar bursitis, the examiner did not address the in-service findings of rule out lateral meniscus and chondromalacia.

In a June 2012 statement, the Veteran reported receiving treatment at the Saginaw VA Medical Center in 1979.  The AOJ should attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his right knee and cervical spine disabilities and obtain all identified records.  Regardless of the appellant's response, attempt to obtain any records from the Saginaw VA Medical Center dated in 1979 and obtain all records from the Saginaw VA Medical Center since November 2013.

2.  Inform the Veteran that he may identify any VA medical professional who has related his right knee or cervical spine disability to injuries in active service.  If the appellant identifies a specific VA medical professional who has related his right knee or cervical spine disability to injuries in active service, the AOJ should make reasonable efforts to contact that medical professional if he or she is still employed by the VA and determine whether he or she has in fact related the appellant's right knee or cervical spine disability to injuries in active service.

3.  Ask the Veteran whether he has ever applied for Social Security disability benefits and if he has, contact the Social Security Administration and obtain all records pertaining to his claim for disability benefits.

4.  Thereafter, the AOJ should have the November 2013 VA examiner review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another doctor.  The November 2013 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the November 2013 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The November 2013 VA examiner should address the following:

(A)  Right knee:  

(1) Accepting the Veteran's reporting of a right knee injury around Christmas of 1972, 1973, 1974, or 1976 from a motor vehicle accident, and a right injury in 1976 as credible, is it at least as likely as not (50 percent or greater) that the Veteran's right knee disability is related to his active duty from August 1972 to March 1979, to include the motor vehicle accident around Christmas 1972, 1973, 1974, or 1976, a right knee injury in 1976, and right knee treatment in service in April 1978 in which impressions of rule out torn lateral meniscus, patella bursitis, chondromalacia, and prepatellar bursitis were made? 

(2) Accepting the Veteran's reporting of right knee injuries in around Christmas of 1972, 1973, 1974, or 1976 from a motor vehicle accident, in 1976, in June 1979 from a motor vehicle accident, in 1982 from falling, and in 1987 from falling out of a tree as credible, is it at least as likely as not (50 percent or greater) that the Veteran's right knee disability is related to his injuries while serving in the National Guard, to include the motor vehicle accident in June 1979, the falling injury in 1982, and falling out of a tree in 1987?

   Cervical spine:  

(1) Accepting the Veteran's reporting of a neck injury around Christmas of 1972, 1973, 1974, or 1976 from a motor vehicle accident, as credible, is it at least as likely as not (50 percent or greater) that the Veteran's cervical spine disability is related to his active duty from August 1972 to March 1979?

(2) Accepting the Veteran's reporting of neck injuries around Christmas of 1972, 1973, 1974, or 1976 from a motor vehicle accident, in June 1979,  from a motor vehicle accident, in 1985 from an accident while riding in a fire direction center vehicle,  from wearing Kevlar helmets in service in 1987 , and from falling out of a tree in 1987 as credible, is it at least as likely as not (50 percent or greater) that the Veteran's cervical spine disability is related to his injuries while serving in the National Guard, to include the  motor vehicle accident in June 1979 resulting in a diagnosis of acute cervical strain, an accident in 1985 while riding in a fire direction center vehicle, falling out of a tree in 1987, and wearing heavy Kevlar helmets in 1987?

(3) If cervical muscle spam reversal of the normal cervical lordotic curvature or reversal of the normal cervical lordotic curvature that could be compatible with cervical muscle spasm is not diagnosed, the examiner should reconcile that lack of such a diagnosis with the findings on the March 2002 and April 2004 cervical spine X-rays.

(4) If musculoligamentous-type strain is not diagnosed, the examiner should reconcile that lack of such a diagnosis with Dr. Schinco's diagnosis of musculoligamentous-type strain in April 2004.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







